Citation Nr: 0020122	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1958 to 
August 1962, died in June 1992.  The appellant has been 
recognized as his surviving spouse.

In an October 1992 rating decision the RO denied entitlement 
to service connection for the cause of the veteran's death.  
The RO again denied the claim on the merits in November 1993, 
and the appellant appealed therefrom.  The Board of Veterans' 
Appeals (Board) found in its December 1997 remand of this 
case, that the appellant had not filed a notice of 
disagreement within one year from the 1992 decision, even 
though she expressed a desire to "reopen" the claim and had 
submitted additional evidence during the one year following 
the original denial.  See 38 U.S.C.A. § 7105(b) (West 1991); 
see also 38 C.F.R. § 20.304 (1999) (the one-year filing 
period is not extended merely because an appellant may file 
additional evidence).  The Board's 1997 remand instructed the 
RO to obtain June 1992 VA records of the veteran's final 
hospitalization, and to reconsider this claim on the basis of 
whether new and material evidence had been submitted.

The Board notes that since the its remand, the United States 
Court of Appeals for Veterans Claims (or "Court") has held 
that the question of timeliness of a notice of disagreement 
is itself an appealable issue.  Marsh v. West, 11 Vet. 
App. 468, 470 (1998); see 38 C.F.R. § 20.101(c).  As in this 
case, the Marsh case involved a decision where the RO had 
accepted a notice of disagreement as timely, but the Board 
raised the question of timeliness sua sponte.  In such a 
situation, notwithstanding whether the Board must examine 
whether it has jurisdiction per Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996) and Butler v. Brown, 9 Vet. 
App. 167 (1996), the appellant would generally be entitled to 
a remand for a statement of the case from the RO on the 
timeliness issue.  Marsh, 11 Vet. App. at 470.  In the 
present case, however, since the Board finds as discussed 
infra that the VA records of the veteran's final 
hospitalization are new and material, this case can be 
decided without a determination of the timeliness of the 
notice of disagreement.  This question has become moot.


FINDINGS OF FACT

1.  Evidence submitted since the October 1992 denial of 
entitlement to service connection for the cause of the 
veteran's death includes VA records of the final 
hospitalization.  This evidence bears directly and 
substantially upon the issue, is neither cumulative nor 
redundant, and is so significant that it would have to be 
considered in order to decide the claim fairly.

2.  At the time of his death, the veteran was service-
connected for one disability: a herniated nucleus pulposus, 
postoperative lumbar laminectomy and osteoarthritis, rated 
altogether as 20-percent disabling.

3.  There is not a reasonable possibility of a valid claim 
concerning whether the cause of the veteran's death was 
incurred in, or aggravated by, service.



CONCLUSIONS OF LAW

1.  New and material evidence has been obtained to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

2.  A well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation may be paid to a 
qualifying surviving spouse of a qualifying veteran who died 
from a service-connected disability.  See 38 U.S.C.A. § 1310; 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A veteran's 
death will be considered service connected if he or she has a 
service-connected disability that was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  
Alternatively, dependency and indemnity compensation may be 
paid to a qualifying surviving spouse of a qualifying veteran 
as if the veteran died from a service-connected disability 
when the veteran was in receipt of compensation or entitled 
to receive compensation for a service-connected disability 
for a period of ten or more years immediately preceding 
death.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Marso v. 
West, 13 Vet. App. 260 (1999).

Notwithstanding limitations on compensation under 38 U.S.C.A. 
§§ 1110 and 1131, pursuant to VAOPGCPREC 7-99, VA may still 
award dependency and indemnity compensation to a veteran's 
survivors based on either the veteran's death from a 
substance-abuse disability secondarily service connected, or 
based on a veteran's death while he was in receipt of, or 
entitled to receive, compensation for a substance-abuse 
disability secondarily service connected and continuously 
rated totally disabling for an extended period preceding 
death (i.e. via 38 U.S.C.A. § 1318).  See Barela v. West, 11 
Vet. App. 280 (1998).

When a claim is denied by an RO, however, and the claimant 
fails to timely appeal by filing a notice of disagreement 
within the one-year period following the decision as 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except as may otherwise be provided by law.  38 
U.S.C.A. § 7105(c); see also Person v. Brown, 5 Vet. App. 
449, 450 (1993) ( failure to appeal an RO decision within the 
one-year period renders the decision final).  The exception 
to this rule states that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  Therefore, 
once a decision becomes final, the Board does not have 
jurisdiction to consider the previously adjudicated claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  Fossie v. 
West, 12 Vet. App. 1 (1998); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (when new and material evidence has not been submitted 
in a previously disallowed claim further analysis is neither 
required, nor permitted).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the "reasonably-likely-to-change-the-
outcome" requirement imposed by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)).

In this case, the veteran died in June 1992.  The certificate 
of death, which was of record prior to the October 1992 RO 
denial, indicates that the immediate cause of death was end-
stage hepatic cirrhosis.  Alcohol abuse was listed as a 
significant condition contributing to death, but not 
resulting in the underlying cause.

At a September 1995 RO hearing the appellant asserted, in 
essence, that the veteran had depression related to his 
service-connected back condition and that he apparently 
drank/abused alcohol because of these problems.  She seemed 
to argue that with his drinking of alcohol, he could not be 
properly treated for his other medical problems, including 
his back.  Moreover, she contended, his abuse of alcohol 
appeared following the back condition, apparently due to his 
physical pain.  She indicated that his depression was somehow 
related to this, but said "[b]y the time with the drinking 
and everything, what caused one and whether the chicken came 
before the egg, to be honest with you under oath, I do no 
know.  I do know one thing, that the whole idea of his back 
and the alcoholism is all tied into one unit... [sic]."

Pursuant to the Board's remand, the RO obtained the June 1992 
VA records of the veteran's final hospitalization.  They 
reveal his deterioration over about a 10-day period that 
month.  He was incoherent at times, was totally disabled, and 
needed assistance with his activities of daily living.  After 
"informed consent" was obtained from the appellant, the 
veteran underwent paracentesis.  During the hospitalization 
he was noted to be jaundiced--although this began resolving a 
few days prior to death.  He was assessed with end-stage 
liver disease secondary to alcohol, as well as coagulopathy, 
hypoglycemia and psychomotor agitation.  The day prior to 
death the veteran was delirious and talking incoherently.  
Reportedly, another family member and the appellant felt that 
treatment was prolonging the end result of his disease, and 
the family was said to have refused various clinical measures 
that might have been utilized.  The family reportedly 
indicated that the veteran had had liver problems since the 
early 1980s.  For months, his quality of life had been poor 
and his mental status had deteriorated.  It was realized that 
ending therapy would result in the veteran's death.

The Board finds that the June 1992 VA records of the 
veteran's final hospitalization, are clearly new since they 
had not previously been before the RO prior to being obtained 
in December 1997.  The Board notes that notwithstanding that 
such documents are presumed to have been "of record," they 
still is considered "new" evidence for purposes of 
38 U.S.C.A. § 5108 since they previously had not been 
obtained or considered.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); Smith v. West, 12 Vet. App. 312, 314-15 (1999).  In 
any event, the documents are also clearly material since they 
provide daily details of the veteran's final hospitalization, 
showing how he deteriorated and what conditions were 
implicated in his death.  Such evidence clearly bears 
directly and substantially upon the issue, is neither 
cumulative nor redundant, and is so significant that it would 
have to be considered in order to decide the claim fairly.  
Thus, this evidence is new and material evidence and the 
claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Hodge.

Even though there is new and material evidence in this case, 
however, the appellant is still required to submit a well-
grounded claim.

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the claimant must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

For service connection for the cause of death of a veteran, 
the first well-groundedness requirement, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).  Cf. Reiber v. Brown, 7 Vet. App. 513, 516 (1995) 
(regarding well groundedness for secondary service-connection 
claims); see 38 C.F.R. § 3.310 (1999).

At the time of his death, the veteran was service-connected 
for one disability: a herniated nucleus pulposus, 
postoperative lumbar laminectomy and osteoarthritis, rated 
altogether as 20-percent disabling.

The service medical records show no evidence whatsoever of 
liver disease, or any disability related to alcohol.

The Board notes that the veteran received medical treatment 
from the service department over many years following active 
duty.  A May 1984 such record contains diagnoses of alcoholic 
hepatitis, cholelithiasis and alcohol abuse.  On evaluation 
in March 1986, the veteran reported that his first drink was 
in his 20s, and that alcohol had been a problem for him since 
at least age 30.  He reported having been in "the brig" for 
one week in service due to an alcohol-related incident.  
Another report from a few days later notes that he had begun 
drinking at age 16, and that heavy drinking reportedly began 
at age 30.  Alcohol dependence was diagnosed as being in 
remission.  A March 1990 VA record notes that cirrhosis was 
diagnosed in 1984, and it is indicated that this was 
etiologically related to alcohol.

Aside from the considerations raised by VAOPGCPREC 7-99 and 
Barela, supra, there is no medical evidence of record that 
alcohol abuse/dependence had an onset in service, or that 
such disability was secondary to the service-connected low 
back disability.  Similarly, there is no medical evidence 
that the veteran had clinical depression secondary to the 
service-connected low back disability, or that any such 
alleged disability might have, in turn, caused alcohol 
abuse/dependence and the ensuing liver disease.  The 
appellant is not medically qualified to render any such an 
opinion, and her belief that such a causal chain may have 
existed is not sufficient to well ground this claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Likewise, the appellant is not entitled to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318, since 
she has not submitted a well-grounded claim.  The Board notes 
that veteran was not rated at 100 percent due to service-
connected disabilities for the ten years prior to death, and 
the appellant has not submitted any evidence that would 
demonstrate he should have been rated otherwise.  She has not 
claimed clear and unmistakable error in any prior rating 
decision.  In any event, the Marso line of cases, supra, do 
not permit the appellant to prevail on such an implausible 
claim; her case does not fall into the limited exceptions of 
Carpenter v. West, 11 Vet. App. 140 (1998) or Wingo v. West, 
11 Vet. App. 307 (1998).  Thus, even though the RO apparently 
did not consider § 1318, this was harmless error.  See Ruiz 
v. Gober, 10 Vet. App. 352, 356 (1997).

For the foregoing reasons, this claim is not well grounded, 
and must be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Since the issue in this case is not well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).

Although the Board has considered and disposed of the 
appellant's claim on a different ground than the RO, the 
appellant has not been prejudiced by the Board's decision.  
Even though the RO handled this claim under the former 
standard of new and material evidence, the claim is not well 
grounded, i.e. implausible.  See Colvin, supra.  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited supra, would not result in a determination 
favorable to the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); see Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


